122 F.3d 1075
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rob Aytch SANDAHL, Defendant-Appellant.
No. 97-30087.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Aug. 28, 1997.

Appeal from the United States District Court for the Eastern District of Washington Alan A. McDonald, District Judge, Presiding
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.
MEMORANDUM*
Rob Aytch Sandahl appeals the twenty-month sentence imposed upon the revocation of his supervised release.  Sandahl contends that the district court erred by imposing an upward departure based on Sandahl's need for drug treatment.  The government concedes that this is an impermissible basis for departure and requests that the matter be remanded for resentencing.  We agree.  See United States v. Kikuyama, 109 F.3d 5236, 538-39 (9th Cir.1997) (vacating sentence because district court based consecutive sentence on defendant's presumed need for mental health treatment);  United States v. Doehring, 909 F.2d 392, 394-95 (9th Cir.1990) (vacating sentence because district court departed upward based on Doering's need for psychiatric treatment).
VACATED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 The disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3